Citation Nr: 0933869	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-27 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a loss of sense of taste, to include as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by a loss of sense of smell, to include as due to 
an undiagnosed illness.  

3.  Entitlement to service connection for bilateral herpes 
keratitis, claimed as visual difficulties, to include as due 
to an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by sleep difficulties, to include as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by joint pain, to include as due to an undiagnosed 
illness.  

7.  Entitlement to service connection for a disability 
manifested by muscle fatigue, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
February 1982 and from November 1990 to April 1991, with 
service in Southwest Asia.  She also had additional service 
in the Air Force Reserves and retired in 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In July 2009, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a 
disability manifested by loss of sense of taste, to include 
as due to an undiagnosed illness; a disability manifested by 
loss of sense of smell, to include as due to an undiagnosed 
illness; a disability manifested by sleep difficulties, to 
include as due to an undiagnosed illness; a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness; and a disability manifested by muscle 
fatigue, to include as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  

3.  The Veteran's disability manifested by joint pain is 
shown as a manifestation of an undiagnosed illness.  

4.  The Veteran's complaints of visual difficulties have been 
attributed to her known clinical diagnosis of bilateral 
herpes keratitis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain due to 
an undiagnosed illness have been met. 38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).  

2.  A disability manifested by bilateral herpes keratitis was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

Given the fully favorable decision discussed below for the 
Veteran's claim for service connection for joint pain, to 
include as due to an undiagnosed illness, the Board finds 
that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the 
effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Turning to the Veteran's service connection claim for 
bilateral herpes keratitis, the Board finds that the VCAA 
notice requirements have been satisfied by the April 2004 and 
July 2004 letters.  In both letters, the Veteran was informed 
of the evidence necessary to substantiate the claim for 
service connection.  The letter informed the Veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which is usually shown by medical records or medical 
opinions.  The July 2004 letter noted that the criteria for 
substantiating Gulf War Undiagnosed Illness claims were 
attached but there is no such attachment reflected in the 
claims file.  Even if the Veteran did not receive this 
additional information, the Veteran's representative 
demonstrated detailed knowledge of the criteria for 
substantiating claims based on undiagnosed illnesses due to 
chemical exposure during the Gulf War at the July 2009 Board 
hearing.  The Veteran's representative is presumed to have 
basic knowledge of the applicable criteria for the Veteran's 
claim and to have communicated this information to the 
claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 438- 
439, rev'd on other grounds, Shinseki v. Sanders, 129 U.S. 
1696 (2009).  Therefore, the Veteran is not prejudiced by any 
deficiency in the notice letter in this regard.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on her behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that she could 
obtain private records herself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the Veteran has not been 
prejudiced, as the Veteran's pending claim is denied.  A 
statement of the case (SOC) was also issued to him in June 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from July 
1999 to October 2008, and private treatment records dated 
September 2002 to October 2004.  The Veteran was also 
afforded VA examinations in connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran is claiming entitlement to service connection for 
bilateral herpes keratitis, claimed as visual difficulties, 
and joint pain.  She contends that these disorders are due to 
an undiagnosed illness incurred during her active service in 
the Persian Gulf.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(d) (2009).

A Persian Gulf Veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf Veteran is a Veteran who had active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1).  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

At the outset, the Board notes that the Veteran received the 
Southwest Asia Service Medal and served in Operation Desert 
Shield/Storm from November 30, 1990 to April 5, 1991; 
therefore, she is a "Persian Gulf Veteran."  See 38 C.F.R. 
§ 3.317.  

In a July 2004 personal statement, the Veteran explained that 
she endures joint pain all over body.  She stated that 
because of the pain, she drops items from her hands on a 
constant basis.  At the July 2009 hearing, she further added 
that her joint pain manifested within a short time after 
discharge from service, and should be service connected 
because it is related to her active military service.  
In this case, service treatment records are absent for any 
complaints, treatment, or diagnosis related to the Veteran's 
joint pain.  However, beginning in September 1999, VA 
outpatient treatment records report complaints of joint pain 
in her elbows, wrists, ankle, and feet.  At a December 2000 
VA rheumatology consult, the VA staff physician diagnosed the 
Veteran with "[a]rthra[l]gias/Gulf [W]ar syndrome" with 
relatively mild symptomatology.  Similarly, in July 2001, a 
VA staff physician diagnosed the Veteran with undiagnosed 
illness consistent with Persian Gulf Syndrome involving 
multiple arthralgias.  By March 2003, it was noted that the 
Veteran's symptomatology associated with her multiple 
arthralgias had not changed.  Thereafter, VA outpatient 
treatment records from May 2003 to October 2008 consistently 
report her joint pain being related to the Persian Gulf 
Syndrome.  

In December 2004, the Veteran was afforded a VA examination 
for her joint pain.  During the examination, the Veteran 
reported pain in her ankles, knees, wrists, and elbows with 
the occasional aching pain through her hands and feet.  After 
physical and neurological testing, the VA examiner diagnosed 
the Veteran with arthralgias of unknown cause and a "Gulf 
War presumptive condition."  

Based on the foregoing, the Board finds that the evidence 
supports a finding that service connection is warranted for 
the Veteran's joint pain.  The December 2004 VA medical 
opinion indicates that her joint pain is the result of an 
undiagnosed illness presumptively related to her service in 
Southwest Asia during the Persian Gulf War.  Additionally, 
the joint pain also has been objectively observed on 
treatment, as reflected in VA outpatient treatment records 
contained within the Veteran's claims file.  There is no 
affirmative evidence that relates the joint pain to another 
cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c).  Given the facts of this case, and with resolution 
of all reasonable doubt in the Veteran's favor, the Board 
finds that the appeal is allowed.  

Turning to the Veteran's bilateral herpes keratitis, claimed 
as visual difficulties, the Veteran asserts in a July 2004 
personal statement that she experienced difficulties with her 
vision in 1993.  She explained that after five prescription 
changes, she must wear bifocals and is unable to read 
anything without her glasses.  
In November 2004, the Veteran was afforded a VA 
ophthalmologic examination.  During the examination, the 
Veteran complained of blurred vision for close visual 
activity and provided a history of corneal infections, which 
were reported as being "herpetic infections which left 
scars."  After physical examination of the Veteran, the VA 
examiner diagnosed her with herpes keratitis bilateral in 
remission.  In this case, the Veteran's visual difficulties 
have been attributed to a clinical known eye disability.  As 
such, presumptive service connection on the basis of an 
undiagnosed illness per 38 C.F.R. § 3.317(a)(2)(i)(A) is 
precluded.  Moreover, as the etiology behind the eye disorder 
has not been shown to be inconclusive, the herpes keratitis 
bilateral is not found to satisfy the requirements of a 
medically unexplained chronic multisymptom illness under 38 
C.F.R. § 3.317(a)(2)(B), eliminating another basis for a 
grant of presumptive service connection.  There are no other 
applicable presumptive provisions for consideration.  Thus, 
there is no basis to grant service connection for bilateral 
herpes keratitis on a presumptive basis.  

Although the Veteran does not contend that she incurred her 
bilateral herpes keratitis on a direct basis, as due to an 
injury or disease incurred in active service, the Board notes 
that service connection on a direct basis is not warranted in 
this case.  There is no competent evidence of record showing 
that the Veteran's bilateral herpes keratitis was incurred 
in, or is causally related to, service.  The service 
treatment records show the Veteran had a mole removed from 
her eyelid in December 1981, which was diagnosed as an 
intradermal nevus.  The service treatment records also report 
defective near and distance vision that was corrected with 
lenses.  The Veteran reported on a record during her time in 
the Reserves that she had an eye infection from September 
2000 to March 2001.  However, the service treatment records 
during active service reveal no complaints, treatment, or 
diagnosis of bilateral herpes keratitis.  As noted, the first 
time the Veteran is shown to have such disability is in 
November 2004, which the Board notes is several years after 
the Veteran separated from active service.  Given the service 
treatment records, the absence of complaint or treatment 
until several years after service, and the absence of any 
medical evidence relating the Veteran's symptoms to service, 
the Board finds that the evidence weighs against the 
Veteran's claim.  Therefore, there is no probative medical 
evidence suggesting a link between the Veteran's periods of 
active service and her bilateral herpes keratitis.  Thus, 
service connection for bilateral herpes keratitis on a direct 
basis must be denied.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that her bilateral herpes keratitis is the 
result of an undiagnosed illness related to her military 
service.  The Board also acknowledges the submitted statement 
by the Veteran's husband which discusses her visual 
difficulties.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, bilateral 
herpes keratitis requires specialized training for a 
determination as to diagnosis and causation, and therefore 
lay opinions have little probative value in this regard.  

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for bilateral 
herpes keratitis, to include as due to an undiagnosed 
illness.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for joint pain due to 
undiagnosed illness is granted, subject to the rules and 
payment of monetary benefits.  

Entitlement to service connection for bilateral herpes 
keratitis, claimed as visual difficulties, to include as due 
to an undiagnosed illness, is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
remaining claims currently on appeal.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).  

As previously noted, the claims currently on appeal, are all 
predicated on a theory of an undiagnosed illness due to 
service in the Persian Gulf.  In the present case, the Board 
notes that the Veteran was afforded VA examinations for her 
claimed disorders, but the reports of record are inadequate.  
In the December 2004 VA examination report, the VA examiner 
indicated that he was unable to determine an etiology for the 
Veteran's symptomatology associated with her loss of sense of 
taste and smell.  However, the examiner did not comment as to 
whether the Veteran's claimed disorders were indicative of a 
chronic disability, i.e., as having existed for six months or 
more or as having resulted in intermittent episodes of 
improvement and worsening over a six-month period.  
Similarly, a November 2004 VA examination report states that 
the Veteran does not have sufficient current clinical 
symptomatology to establish a diagnosis of any mental health 
disorder relating to either memory loss or sleep disturbance, 
but the VA examiner did not determine whether the Veteran's 
sleep complaints and memory loss manifest chronic qualifying 
disabilities.  Finally, VA outpatient treatment records 
reflect notations of fatigue and chronic fatigue.  At the 
November 2004 VA examination, the VA examiner found no 
evidence of muscle fatigue upon examination and therefore, 
did not offer an opinion as to whether the Veteran's claimed 
muscle fatigue was indicative of a chronic disability.  
Although the VA examiner indicated that the Veteran denied 
muscle fatigue upon examination, VA outpatient treatment 
records consistently note fatigue and chronic fatigue.  As 
these examination reports do not possess the type of 
specificity required in view of the detailed provisions of 
38 C.F.R. § 3.317, a more thorough examination is thus 
necessary pursuant to 38 U.S.C.A. § 5103A(d).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of her claimed loss of sense of 
taste, loss of sense of smell, sleep 
difficulties, memory loss, and muscle 
fatigue.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, and for each of the 
Veteran's claimed disorders, the examiner 
is requested to answer the following 
questions:

a.  Does the Veteran have a chronic 
(e.g., existing for six months or more) 
disorder pertaining to her loss of sense 
of smell, loss of sense of taste, memory 
loss, muscle fatigue, and/or sleep 
difficulties?

b.  If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis?  If not, the examiner 
should so state specifically.  

c.  For each known clinical diagnosis 
rendered in conjunction with the 
Veteran's claimed disorders, the examiner 
should provide an opinion as to whether 
there is a medical explanation for such 
illness and whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
is etiologically related to either of the 
Veteran's periods of active duty service.  

A complete rationale should be given for 
all opinions and conclusions expressed 
the report.  

2.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims on appeal.  If 
the claims remain denied, the Veteran and 
her representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


